Murphy, P. J.,
dissents in a memorandum as follows: It is. the majority’s position that although respondent’s challenge to the August 1980 judgment of possession in petitioner’s favor is absolutely without substantive merit, petitioner’s failure to comply strictly with the procedures set forth by RPAPL 733 prejudiced respondent and requires vacatur of the above-mentioned judgment entered upon respondent’s default. As a result of the judgment’s vacatur, respondent is to be afforded an opportunity to commence a wrongful eviction action against petitioner.
It would seem to me that before a judgment of possession is vacated exclusively on procedural grounds for the sole purpose of allowing a cause of action for wrongful eviction, there should be some convincing showing that strict compliance with procedural requirements would have avoided the claimed harm. Here, respondent takes the position accepted by the majority, that, had the holdover petition been made returnable on August 16 as it should have, instead of August 12 as it was, the warrant of eviction probably would not have been executed until after respondent’s return from Europe. In fact, the warrant was executed one day before respondent’s return and he was, therefore, unable to take any measures to prevent the eviction which caused the interruption of his practice and the loss of some $50,000 in perishable drug supplies.
I cannot agree that petitioner’s noncompliance with RPAPL 733 had the prejudicial effect respondent ascribes to it. Indeed, in complete conformity with the statutory requirements, petitioner might have made the petition returnable even earlier than it did. If, for example, the notice of petition and petition together with proof of service had been filed with the Court Clerk on August 6, the day on which the petition was mailed to respondent, the petition could have been made returnable on August 11, one day before it was actually noticed to be heard. Thus, the eviction might have been accomplished even more expeditiously than it was without violating any of the procedural requirements of RPAPL 733. Clearly, respondent cannot claim prejudice from petitioner’s noncompliance with the statute when compliance would not necessarily have placed him in a better position, and might have actually hastened the complained-of harm.
In any event, the focus of the court’s inquiry in the present *707circumstances ought not to be upon whether the statute’s technical requirements have been met, but upon whether as a result of any failure by petitioner respondent has been deprived of the notice to which he is entitled. Plainly, there was no deprivation of notice as a consequence of the RPAPL 733 defect cited by the majority. As has been found, the actual service upon respondent was entirely proper. Respondent’s failure to abide strictly by the wholly ministerial requirements of RPAPL 733 could not have affected the notice afforded respondent one way or the other and might have been routinely cured by resort to the provisions of CCA 411. Respondent received no notice of the holdover proceeding because he was away, not because the petition was made returnable prematurely. Indeed, even if the petition had been made returnable on August 16, as it should have been, respondent would still have defaulted since it was not until August 27 that he returned to the United States and learned of the proceeding and consequent eviction. If anything, RPAPL 733 affords a tenant in the context of what is supposed to be a summary proceeding a minimal period from the completion of service to answer the petition and thereby prevent a default. It does not save the tenant from the consequences of a default once entered. Clearly, the early return date designated by petitioner made absolutely no difference in preventing respondent’s default.
It is a possible, though, as pointed out above, not by any means a necessary incident of petitioner’s compliance with RPAPL 733 that respondent might have arrived home in time to prevent or postpone the eviction. However, this outcome would appear to depend as much, if not more, upon respondent’s travel agenda as upon respondent’s strict observance of the statutory requirements. Surely, respondent cannot claim prejudice because he happened by chance to return home within four days of the eviction (the four-day period representing the time added to allow for a proper return date). By this same reasoning an affirmance would be required if respondent returned five or more days after the eviction. The point to be made is that respondent’s unilateral decision to return home on a particular date should not be dispositive as to whether an action for wrongful eviction will lie.
It should be remembered that respondent was offered a lease renewal which he failed to execute and return in timely fashion, and that, thereafter, he was offered a six-month extension of his tenancy to afford him time to relocate, which offer he also failed to act upon. He then left for an extended *708European vacation still occupying premises to which he ought to have known he had no right. Respondent’s actions show little enough regard for the security of his practice and supplies, and still less for the legitimate interests of the landlord, who had a clear right to possession at the end of the lease term. It is then somewhat perplexing why, seizing upon a technical violation of the statute having no jurisdictional significance (cf. Eiler v North, 121 Misc 2d 539), and bearing no substantial causal relation to respondent’s harm, we would set aside a judgment of possession for the sole purpose of allowing respondent to institute a wrongful eviction action.
Accordingly, I dissent and would affirm the order of Appellate Term.